DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 05/19/2022 is acknowledged.

This application is in condition for allowance except for the presence of claims 7-11 directed to Species II non-elected without traverse.  Accordingly, claims 7-11 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 7-11 are canceled.

Allowable Subject Matter
Claims 1-6 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-6 and 12-20, Fig. 1 of Dazzi et al. (US Pub. 2021/0073317) discloses a neural network computation method using adaptive data representation, adapted for a processor to perform multiply-and-accumulate (MAC) operations on a memory having a crossbar architecture, wherein the memory comprises a plurality of input lines [V1 to Vn] and a plurality of output lines [I1 to Im] crossing each other [clearly shows in Fig. 1], a plurality of cells [G11 to Gmn] respectively disposed at intersections of the input lines and the output lines. Also, Fig. 3A of Hwang (US Pub. 2020/0411091) discloses a neural network computation method using adaptive data representation, adapted for a processor to perform multiply-and-accumulate (MAC) operations on a memory having a crossbar architecture, wherein the memory comprises a plurality of input lines [WL1 to WLn] and a plurality of output lines [BL1 to BLM] crossing each other [clearly shows in Fig. 3A], a plurality of cells [RE] respectively disposed at intersections of the input lines and the output lines
However, regarding claims 1-6, the prior art does not teach or suggest either alone or in combination a neural network computation method comprising: adaptively dividing an input cycle of kth bits respectively in a plurality of input data to be inputted to the input lines into a plurality of sub-cycles, wherein a number of the divided sub-cycles is determined according to a value of k and k is an integer; inputting the kth bits of the plurality of input data to the input lines with the sub-cycles and sensing computation results of the output lines by the sense amplifiers; and combining the computation results sensed in each sub-cycle to obtain a plurality of output data corresponding to the kth bits of the input data, and in combination with other limitations.
Regarding claims 12-20, the prior art does not teach or suggest either alone or in combination a neural network computation apparatus comprising: adaptively dividing an input cycle of kth bits respectively in a plurality of input data to be inputted to the input lines into a plurality of sub-cycles, wherein a number of the divided sub-cycles is determined according to a value of k and k is an integer; inputting the kth bits of the plurality of input data to the input lines with the sub-cycles and sensing computation results of the output lines by the sense amplifiers; and combining the computation results sensed in each sub-cycle to obtain a plurality of output data corresponding to the kth bits of the input data and in combination with other limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709. The examiner can normally be reached MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHAN TRAN/Primary Examiner, Art Unit 2825